FILED

AUG 1 2 2011
UNITED STATES DISTRICT COURT C|erk’ U_S_ Dismct and
FOR THE DISTRICT OF COLUMBIA gankrupt¢y Courts
JO ANN MYERS STEPNEY, )
)
Plaintiff, )
)
v. ) Civil Action No. 1 l , »

, tim
MILLER IMPORT CORP, el al., )
)
Defendants. )

MEMORANDUM OPINION

This matter comes before the Court on the plaintiff s application to proceed in forma
pauperis and pro se civil complaint. The Court will grant the application, and dismiss the
complaint.

Plaintiff alleges that she is both the inspiration for and subject of certain art pieces for
which she has received neither recognition nor payment. See Compl. at 2 (page numbers
designated by the Court). She demands that she "be confmsated [sic] with ten billion dollars."
Ia'. at 3.

The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § l9l5(e)(2)(B)(i). ln Nez`lzke v. Wz`lliams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. Ia'. at 328. The trial court has the discretion

to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

Mindful that a complaint filed by a pro se litigant is held to a less stringent standard than
that applied to a formal pleading drafted by a lawyer, see Haz`nes v. Kerner, 404 U.S. 5l9, 520
(1972), the Court concludes that the factual contentions of the plaintiff’ s complaint are irrational
and wholly insufficient to state a cognizable civil claim. Accordingly, the Court will dismiss
this action under 28 U.S.C. § l9l5(a)(2)(B)(i) as frivolous.

An Order consistent with this Memorandum Opinion will be issued on this same date.

DATE: $/3~///  

United Sta'tes `Djct Judge